Citation Nr: 1047719	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-10 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Evaluation of service-connected degenerative joint disease and 
hallux limitus, left foot, residuals of fracture of the 2nd, 3rd 
and 4th metatarsals. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to July 1998

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in June 2006.  A 
statement of the case was issued in March 2007, and a substantive 
appeal was received in April 2007.  

On a form received in April 2007, the Veteran marked the 
appropriate line to indicate that he did not request a hearing.  
However, he indicated that he did not waive his right to an in-
person hearing before the Board.  In a handwritten notation, the 
Veteran reiterated that he was not requesting a hearing, but was 
making sure that he did not waive his right to a hearing.  It 
appears to the Board that the Veteran was reserving the right to 
ask for a hearing in the future. 

By rating decision in August 2005, the RO granted an increased 
rating and assigned a 10 rating, effective November 18, 2004.  
The Veteran initiated appeal.  By rating decision in March 2007, 
a Decision Review Officer (DRO) assigned a rating of 20 percent, 
effective June 13, 2006; and assigned a 10 percent rating from 
August 7, 2006.  Although increased ratings have been granted, 
the issue remains in appellate status, as the maximum schedular 
rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 
(1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
 

REMAND

In a November 2010 statement, the Veteran's representative noted 
that the March 2005 VA examination is inadequate because it was 
not compliant with DeLuca v. Brown, 8 Vet. App. 202 (1995).  As a 
general matter, in evaluating musculoskeletal disabilities, the 
VA must determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during flare-
ups, or when the joint is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2010).  Furthermore, in a statement received in April 2007, 
the Veteran described is pain as moderately severe.  After 
reviewing the March 2005 VA examination, the Board finds that 
another VA examination is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to assess the current severity 
of his service-connected degenerative joint 
disease and hallux limitus, left foot, 
residuals of fracture of the 2nd, 3rd and 
4th metatarsals.  It is imperative that the 
claims file be made available to and 
reviewed by the examiner in connection with 
the examination.  All clinical and special 
test findings should be clearly reported.  
All examination findings should be clearly 
reported to allow for application of VA 
rating criteria.  

The examiner is asked to assess the 
functional impairment due to pain, 
incoordination, weakened movement, and 
excess fatigability on use, in terms of 
degrees of motion.  For example, motion is 
painful from X degrees to Y degrees.  In 
addition, the examiner should assess the 
overall level of impairment due to the 
service-connected left foot disability in 
terms of whether it results in moderate, 
moderately severe, or severe impairment.  

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


